DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saleri, US 2011/0168391.

NOTE: Bold underlined text is amended claim language.

AS TO CLAIM 1 
A system comprising:
a processing device;
a memory device comprising program code that is executable by the processing device for causing the processing device to:
Saleri (paragraph 315) teaches a computer system embodiment.

receive input data describing a technical process for adjusting hydrocarbon production from a well site, the input data being received from a committee overseeing the well site;
Saleri (paragraphs 42 and 45) teaches concerning remote computers operated by a team of users to adjust production 

detect a change in hydrocarbon production from the well site as a result of applying the technical process to the well site;
Saleri (paragraphs 113-119) teaches six different leading well site operational production metrics.

associate the change in hydrocarbon production with a number of barrels of hydrocarbons;
Saleri (paragraph 35 and 320) teaches incremental changes in barrels produced.

determine values for at least two site metrics based on the number of barrels of hydrocarbons, the values indicating an efficacy of the technical process;
Saleri (paragraphs 113-119) teaches six different leading well site operational production metrics.

transmit an output signal comprising the values and thereby indicating the efficacy of the technical process.
Saleri (paragraphs 41-45 and 313) teaches returning output values and reporting results.

AS TO CLAIM 2 (of 1) 
wherein the values includes a first value for a first site metric, wherein the first value is determined based on the number of barrels of hydrocarbons and a barrel attribute.
Saleri (paragraphs 135-142) teaches both concerning unit development metrics and workload metrics

AS TO CLAIM 3 (of 2) 
wherein the values includes a second value for a second site metric, wherein the second value is determined based on the number of barrels of hydrocarbons, a service-provider interest, and an site-operator overhead.
Saleri (paragraphs 143-145) teaches concerning business plan metrics.

AS TO CLAIM 4 (of 1) 
subsequent to transmitting the output signal:
The following teachings of Saleri represent a repetition of the cycle describe above with respect to claim 1.

receive additional data indicating an adjusted technical process, the adjusted technical process being an adjusted version of the technical process configured to improve the efficacy of the technical process;
Saleri (paragraphs 42 and 45) teaches concerning remote computers operated by a team of users to adjust production 

detect another change in hydrocarbon production from the well site as a result of applying the adjusted technical process;


associate the other change in hydrocarbon production with a new number of barrels of hydrocarbons;
Saleri (paragraph 35 and 320) teaches incremental changes in barrels produced.

determine new values for the at least two site metrics based on the new number of barrels of hydrocarbons, the new values indicating an efficacy of the adjusted technical process;
Saleri (paragraphs 113-119) teaches six different leading well site operational production metrics.

transmit another output signal comprising the new values and thereby indicating the efficacy of the adjusted technical process.
Saleri (paragraphs 41-45 and 313) teaches returning output values and reporting results.

AS TO CLAIM 5 (of 1) 
detect the change in hydrocarbon production from the well site by receiving one or more sensor signals from one or more sensors positioned at the well site, the one or more sensor signals indicating the change in hydrocarbon production.
Saleri (paragraphs 40 and 45) teaches concerning use of sensors to measure well production.

AS TO CLAIM 6 (of 1) 
wherein the change in production is an increase in hydrocarbon production from the well site, and wherein the number of barrels of hydrocarbons is greater than a previous number of barrels of hydrocarbons produced from the well site prior to the change.
Saleri (paragraph 35 and 320) teaches incremental changes in barrels produced.

AS TO CLAIM 7 (of 1) 
wherein the committee comprises members from (i) a first stakeholder that has production rights for the well site and (ii) a second stakeholder that provides a technology for implementing the technical process on the well site, the first stakeholder being different from the second stakeholder.
Saleri (paragraph 141) teaches concerning special testing as well as (paragraph 641) teaching routine testing.

AS TO CLAIMS 8-14 
The claims recite elements substantially similar to those recited in claims 1-7. Thus, the art and rationale of claims 1-7 applies.

AS TO CLAIMS 15-20
The claims recite elements substantially similar to those recited in claims 1-7. Thus, the art and rationale of claims 1-7 applies. 

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record that is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623